DETAILED ACTION
This office action is in response to pre-brief appeal conference decision performed on 07/11/2022.
Claims 36-61 are pending of which claims 36, 53, 57 and 60  are  independent claims.
This application is  examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 12/04/2018 and 04/09/2021 is considered.
Allowable Subject Matter
Claims 36-61 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining a first  a second power ON/OFF masks for the first and second  signals S1 and S2 of the first and second numerology N1 and N2 associated with the respective spacing, where the first and second power ON/OFF mask with different ramping periods may help place critical and transient signals within the power limit in the respective spacing. 


Claims 36-52 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 36,    “… transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2), wherein the first and second signals are transmitted with distinct output powers, the method comprising: determining a first ON/OFF mask and a second ON/OFF mask for transmission of the first and second signals based on at least the respective numerologies N1 and N2; transmitting the first and second signals based on the determined ON/OFF masks; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states” as specified in claim 36.  


Claims 53-56 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 53,    “…receiving, from a wireless device, a first signal (S1) and a second signal (S2) transmitted using a first numerology (N1) and a second numerology (N2) during a first time resource (T1) and second time resource (T2), wherein S1 and S2 are transmitted using distinct output powers, the method comprising: determining a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission of signals S1 and S2, based on at least the numerologies N1 and N2; receiving, from the wireless device, the first signal S1 and the second signal S2, based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission of S1 and S2 during T1 and T2, respectively; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states” as specified in claim 53.  

Claims 57-59 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 57,    “… a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2), wherein the signals S1 and S2 are transmitted with distinct output powers to a network node, the wireless device comprising: a communication interface; and processing circuitry configured to cause the wireless device to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2), for transmission of the signals S1 and S2, based on at least the numerologies N1 and N2; transmit the signals S1 and S2 based on the determined ON/OFF masks M1 and M2; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states” as specified in claim 57.  


Claims 60-61 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 60,    “… wherein S1 and S2 are transmitted using distinct output powers from a wireless device, the network node comprising: a communication interface; and processing circuitry configured to cause the network node to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission of signals S1 and S2, based on at least the numerologies N1 and N2; receive, from the wireless device, the first and a second signals S1 and S2, based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission of S1 and S2 during T1 and T2, respectively; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states” as specified in claim 60.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Hamilton(US Pat. No. 6317235) discloses converting a signal into power-off and power-on with short duration. However the disclosure of  Hamilton taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2), wherein the first and second signals are transmitted with distinct output powers, the method comprising: determining a first ON/OFF mask and a second ON/OFF mask for transmission of the first and second signals based on at least the respective numerologies N1 and N2; transmitting the first and second signals based on the determined ON/OFF masks; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states as claimed in claims 36, 53, 57 and 60  in combination with other limitations recited as specified in claims 36, 53, 57 and 60.   

Manolakos(US Pub. No. 20180091373) discloses transmitting in a first time period the  first numerology. However the disclosure of  Manolakos taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing receiving, from a wireless device, a first signal (S1) and a second signal (S2) transmitted using a first numerology (N1) and a second numerology (N2) during a first time resource (T1) and second time resource (T2), wherein S1 and S2 are transmitted using distinct output powers, the method comprising: determining a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission of signals S1 and S2, based on at least the numerologies N1 and N2; receiving, from the wireless device, the first signal S1 and the second signal S2, based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission of S1 and S2 during T1 and T2, respectively; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states as claimed in claims 36, 53, 57 and 60  in combination with other limitations recited as specified in claims 36, 53, 57 and 60.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476